FIRST ADDENDUM

to

Administrative Services Agreement 2005 ("Agreement")

dated

29 November 2004

between

A. L. Industrier ASA, Harbitzalleen, 3, 0275 Oslo, Norway ("A. L. Industrier")

and

ALPHARMA AS, Harbitzalleen 3, 0275 Oslo, Norway ("Alpharma")





WHEREAS the terms used in the First Addendum shall have the same meaning as in
the Agreement unless otherwise indicated herein;



WHERAS the Agreement expires on 31 December 2005 but the parties have decided
that Alpharma will continue to provide the services according to the Agreement
for an additional period of 6 months (1 January 2006 to 30 June 2006) and, thus,
to extend the term of the Agreement accordingly;



NOW, THEREFORE, in consideration of the mutual covenants and agreement contained
herein and intending to be legally bound, the Parties hereto agree as follows:



1) Clause 4.1 of the Agreement is amended as follows: The Agreement shall
continue in force for additional 6 months, i.e. until 30 June 2006, after which
it will automatically expire.



2) Clause 3.1 of the Agreement is amended as follows: A.L. Industrier shall pay
to Alpharma an additional fixed fee of NOK 200,000, exclusive of VAT, for the
Services rendered in the extended period 1 January 2006 - 30 June 2006 according
to the Agreement. The fee will be paid in 6 equal monthly installments.



IN WITNESS WHEREOF, the duly authorized representatives of each Party have
executed this Agreement as of the date above written.

Signed for and on behalf of

Signed for and on behalf of

A. L. INDUSTRIER ASA:

Alpharma AS:

/s/ Stein Aukner

/s/ Carl Aake Carlsson

By:   Stein Aukner

By:    Carl-Aake Carlsson

Title:   Managing Director

Title:   Managing Director

Date:   April 21, 2006

Date:   April 21, 2006

 

 

 

 

 

 